DETAILED ACTION
Claims 1-13 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 09/03/2018 (FRANCE 1857887).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 08/22/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claims1, 3-5, 8-9 and 12-13 are objected to because of the following informalities: 
Claim 1 line 21 recites “BAG value” is unclear what is the abbreviation of “BAG” refers to. Examiner suggests applicant to amend “BAG value” to “bandwidth allocation gap (BAG) value” for clarity purpose. Similar issues in claim 5 and 9. 
Claim 3 line 2 recite single bracket “interval [0.1ms; 1ms], or within an interval [0.5ms; 1ms]” suggests change to word form such as “interval between range of 0.1ms and 1 ms. or within an interval range of 0.5ms and 1ms” for clarity purpose (see MPEP 1402.12). Similar issues exists in claim 4 lines 2-3; claim 7 lines 2-3; claim 8 lines 2-3; claim 12 lines 2-3; and claim 13 lines 2-3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 14 recite “when it receives a frame” is vague and indefinite what is “it” refers to. Similar issues exist in claim 1 line 20, claim 5 line 12; claim 5 line 17, Claim 5 line 25, Claim 5 line 36, claim 9 line 25, claim 9 line 34.
Claim 1 line 16 recites “if
Claim 1 line 11 recites “to the frame” is lack of antecedent basis because whether the “the frame” refers to the “data frame” descried in line 10. Similar issue exists in claims 5 and 9. 
Since the dependent claims 2-4, 6-8 and 10-13 depend on corresponding independent claim 1, 5 or 9, they are rejected for the same reason described hereinabove.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GUANG W. LI
Primary Examiner
Art Unit 2478


June 5, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478